DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on February 20, 2022, claim 1 has been canceled.  Claims 2-10 are new.  Accordingly, claims 2-10 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on February 20, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated October 21, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s):
“a shoe” as recited in at least claim 2 and a corresponding “heel area of the shoe” as recited in at least claim 4; and
A plurality of “toggle stoppers” as recited in claims 8-9 (Examiner notes that only a single toggle stopper is shown in the drawings).
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the following reasons:
The abstract is less than 50 words in length; and
The term “footware” should instead read “footwear”.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because at line 8, “a pull string that configured” should instead read “a pull string that is configured”.
Claim 3 is objected to because at line 1, “the elastic band being affixed […]” should instead read “wherein the elastic band is affixed […]”.
Claim 6
Claim 7 is objected to because at line 1, “the pull string being located […]” should instead read “wherein the pull string is located […]”.
Claim 8 is objected to because at line 1, “the pull string being equipped […]” should instead read “wherein the pull string is equipped […]”.
Claim 9 is objected to because at line 1, “the pull string being configured […]” should instead read “wherein the pull string is configured […]”.
Claim 10 is objected to because at line 1, “the pull string being located […]” should instead read “wherein the pull string is located […]”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of adjusting the toggle stoppers on the pull string” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a sneaker/shoe” at line 3.  It is unclear if a “sneaker/shoe” is a particular term, or if the limitation is meant to refer to either a sneaker or a shoe.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a shoe” which would not only improve the clarity of the claim but also better agree with the established terminology of “a shoe cape”.  For the purposes of examination, the limitation will be interpreted as referring to either a sneaker or a shoe.
Claim 2 further recites the limitation “a shoe” at line 3.  It is unclear if the limitation is meant to refer back to the previously introduced sneaker/shoe or if it is meant to introduce another shoe.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the shoe” in keeping with the suggested correction above and to refer back to the same, previously introduced shoe.  For the purposes of 
Claim 2 further recites the limitation “a nonslip material surrounding the whole shoe cape” at line 4.  The term “the whole shoe cape” lacks antecedent basis in the claim.  Furthermore, it is unclear what is exactly meant by “the whole said shoe cape”. For example, it is unclear if the limitation is meant to refer to an entire inner or outer surface of the shoe cape or an entire perimeter or circumference of at least a portion of the shoe cape.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 2 further recites the limitation “the elastic band located at ankle height” at lines 5-6.  It is unclear what is considered ankle height when the height of a wearer’s ankle varies between wearers, especially those of different sizes and proportions.  For example, the height of an adult’s ankle may be further from the ground than that of a child.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 3 recites the limitation “D rings”.  It is unclear if the limitation is meant to refer back to the previously introduced “two D rings” of claim 1, or if the limitation is meant to introduce some other D rings.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the two D rings” to refer back to the previously 
Claim 4 recites the limitation “the heel area of the shoe” at lines 1-2.  This limitation has insufficient antecedent basis in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a heel area of the shoe”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claims 5-10 are similarly rejected for being dependent on rejected claims.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, as best can be understood, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation of claim 3 does not further limit claim 2 from which it depends because the limitation of “the elastic band being affixed with D rings” is already established in line 5 of claim 2 (i.e., the claim limitation is repeated).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0273391 to Emmanuelli (hereinafter, “Emmanuelli”), in view of USPN 5,150,536 to Strong (hereinafter, “Strong”), and further in view of US 2014/0215851 to Solsona et al. (hereinafter, “Solsona”).
Regarding claim 2, Emmanuelli teaches a shoe cape (Figs. 1-5; shoe cover (10)) comprising: a durable, washable material base configured to protect any residue from entering a sneaker/shoe, configured to be worn on a human leg above a shoe (shoe cover (10) may be constructed of Lycra which has at least some durability, is able to be washed, and is capable of protecting the shoe from residue; cover is capable of being ; a nonslip material surrounding the whole shoe cape for safety and stability (shoe cover (10) includes ledges (21a, 21b, 22) surrounding a bottom opening (23), the ledges having a high friction material capable of preventing sliding; [0022]).
That said, Emmanuelli does not teach an elastic band affixed with two D rings, the elastic band located at ankle height to ensure comfort, ankle fit, and secure protection.
However, Strong, in a related protective shoe covering art, discloses a footwear covering that can be worn over shoes or boots to protect them from external conditions (See Strong, Abstract; Col. 1, lines 4-16).  Specifically, Strong teaches an elastic band affixed with two D rings, the elastic band located at ankle height to ensure comfort, ankle fit, and secure protection (the covering of Strong is securable to the ankle of the wearer using an elastic strap having hook and loop fasteners and is capable of ensuring comfort, ankle fit, and secure protection to the user through adjustable sizing and fastening; the elastic strap is secured to the covering via plural D-rings (i.e., more than one which includes 2); See Strong Col. 3, lines 1-5, 27-35).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the shoe covering of Emmanuelli to include the elastic ankle strap and D-rings of Strong.  One of ordinary skill in the art would have been motivated to modify the shoe covering of Emmanuelli to include the elastic ankle strap and D-rings of Strong in order to better secure and retain the shoe covering in a desired position on the wearer (See Strong Col. 3, lines 1-5).
 
not teach grommets; and a pull string that [is] configured to thread through the shoe cape and exit through the grommets.
However, Solsona, in a related protective shoe art, is directed to a waterproof shoe having an upper covering portion connected to a lower sole portion (See Solsona, Fig.14; Abstract).  More specifically, Solsona teaches grommets; and a pull string that [is] configured to thread through the shoe cape and exit through the grommets (See Solsona, Fig. 14; embedded cords (i.e., threaded drawstrings) exit through eyeholes (122) of cover and are adjustably secured with cord locks (114, 118); [0084]-[0085]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong as described above) to include the adjustably securable drawstrings of Solsona around the cover.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shoe covering of Emmanuelli to include the adjustably securable drawstrings of Solsona around the cover in order to better comfortably seal the covering around a wearer’s leg and to prevent entry of unwanted material (See Solsona, [0084]-[0085]).
Regarding claim 3, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong and Solsona, as described above with respect to claim 2) further teaches the elastic band being affixed with D rings (the covering of Strong, as applied to the modified shoe covering of Emmanuelli, is securable to the ankle of the wearer using an elastic strap having hook and loop fasteners and is capable of ensuring comfort, ankle fit, and secure protection to the user through adjustable sizing and fastening; the 
Regarding claim 4, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong and Solsona, as described above with respect to claim 2) further teaches including snaps located at the heel area of the shoe and configured to effect a custom fit of the shoe cape (See Emmanuelli, Fig. 4; fastener elements (31a, 31b) at heel area may be snaps which are capable of being secured together for a custom fit; [0024]).
Claims 5-10, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuelli in view of Strong and Solsona, as applied to claims 2-4 above, and further in view of USPN 6,199,217 to Mooney (hereinafter, Mooney).
Regarding claim 5, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong and Solsona, as described above with respect to claims 2-4) does not teach including bias tape configured to reinforce the shoe cape.
However, Mooney, in a related protective footwear art, is directed to a protective leg sock for protecting a user’s leg and shoe (See Mooney, Fig.1; Abstract).  Specifically, Mooney teaches bias tape configured to reinforce the shoe cape (See Mooney, Fig. 1; bottom end of protective leg sock is reinforced by attaching a ring of bias tape (50)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong and Solsona as described above) to include the bias tape 
Regarding claim 6, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong, Solsona, and Mooney, as described above with respect to claims 2-5) further teaches the pull string being configured to complete fitting of and secure the shoe cape by adjusting and tying the pull string (See Solsona, Fig. 14; embedded cords (i.e., threaded drawstrings) of Solsona as applied to the modified shoe covering of Emmanuelli are capable of being adjustably secured with cord locks (114, 118) and are further capable of being tied; [0084]-[0085]).
Regarding claim 7, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong, Solsona, and Mooney, as described above with respect to claims 2-6) further teaches the pull string being located at the heel area of the shoe (See annotated Fig. 15 of Solsona below; Examiner notes that a boundary of a heel area or any other area has not been defined; at least one embedded pull string of Solsona, as applied to the modified shoe covering of Emmanuelli, is disposed in an arbitrary heel area, i.e., in an area on a heel side of dividing line; Examiner further notes that another embedded pull string is also present in the confines of the arbitrary heel area).

    PNG
    media_image1.png
    694
    607
    media_image1.png
    Greyscale

Annotated Fig. 15 of Solsona
Regarding claim 8, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong, Solsona, and Mooney, as described above with respect to claims 2-5) further teaches the pull string being equipped with toggle stoppers (See Solsona, Fig. 14; embedded cords (i.e., threaded drawstrings) of Solsona as applied to the modified shoe covering of Emmanuelli include cord locks (114, 118); [0084]-[0085]).
Regarding claim 9, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong, Solsona, and Mooney, as described above with respect to claims 2-5 and 8) further teaches the pull string being configured such that the pull string can be used to complete fitting of and secure the shoe cape by means of adjusting the toggle stoppers on the pull string (embedded cords (i.e., threaded drawstrings) of Solsona as .
Regarding claim 10, the modified shoe covering of Emmanuelli (i.e., Emmanuelli in view of Strong, Solsona, and Mooney, as described above with respect to claims 2-5 and 8-9) further teaches the pull string being located at the heel area of the shoe cape (See annotated Fig. 15 of Solsona above; Examiner notes that a boundary of a heel area or any other area has not been defined; at least one embedded pull string of Solsona, as applied to the modified shoe covering of Emmanuelli, is disposed in an arbitrary heel area, i.e., in an area on a heel side of dividing line; Examiner further notes that another embedded pull string is also present in the confines of the arbitrary heel area).
Response to Arguments
Applicant’s arguments, filed February 20, 2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2010/0223818 to Hampton; US 2,719,977 to Fields; US 1,265,983 to Wolff; US 2015/0327606 to Rodrigues; US 4,665,633 to Edgerton; US 5,956,867 to Harton; and FR 2955464 to Laval are all directed shoe coverings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732